DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Macromolecular Rapid Communications, 2016) in view of Folch et al. (Journal of Biomedical Materials Research, 2000), Lin et al. (Biomaterials, 2013) and Slaughter et al. (Advanced Materials, 2009, all references cited in IDS filed on May 14, 2021).
The claims are directed to a multilamellar tissue model including a substrate, a foundational layer including a hydrogel, and a non-foundational layer including proteins, cells, additional hydrogel with an additional constituent, collagen or combinations.  The tissue model has a least one pattern with a resolution in the range of 20 µm – 500 µm.  
Zhao et al. teach construction of a complex pattern on substrates using photolithography (pg. 1611, Introduction). Zhao et al. teach glass and silicon surfaces with a crosslinked PEG hydrogel network, (para, bridging pg. 1611-12). Zhao et al. further teach using a photomask that is filled with PEGDA and treated with visible light to produce a PEG patterned network. (Figs. 1 and 3).
Zhao et al. does not teach positioning a second screen with an exposed second pattern over the PEG layer and placing a solution having cells in a second solution producing a multilayer tissue model.  Zhao et al. does not teach a pattern with a 20-500 µm pore size.
Folch et al. teach PDMS stencils that are used for micropatterning cell cultures to a tissue culture substrate, including positioning a stencil and then dispersing a cell suspension in voids of the stencil and removing the stencil to create a cell-patterned surface. (Figs. 3 and 4).
Lin et al. teach scaffold fabrication using projection stereolithography (PSL) with a visible light and insulin- transferrin-selenium (ITS) in a PEGDA solution during hydrogel formation to support encapsulated cells. (Title, pg. 331-332, “Introduction”). Lin et al. teach that the cells have a high survival rate when encapsulated in PEG hydrogels, due to a porous PEG structure (300 µm pores), which supported water retention, which is necessary for cell survival. (pg. 332, 1% col.; pg. 333, “2.4 Cell-free scaffold fabrication by PSL using PEGDA”; pg. 338, 2"4 col).
Slaughter et al. teach that hydrogels made from polymers including PEG are useful for cell encapsulation, scaffolds, implants, and other uses. (whole article, especially pg. 3316, Table 1). Slaughter et al. teach that when using photolithography, the toxicity of UV light exposure should be considered and recent developments using blue light in place of UV light have improved safety. (pg. 3324, “6.5 Photolithography”).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Zhao et al. to incorporate adding a second layer over the PEG layer and having this layer be patterned with pores in the claimed range on top of the PEG layer because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the addition of a patterned cell layer (as taught by Folch et al.) with 300 µm pores (as taught by Lin et al.) in the process taught by Zhao et al. would have led to predictable results with a reasonable expectation of success because Slaughter et al. teach that these methods are useful for creating scaffolds and implants; creating multiple, patterned layers with PEG and cells on a glass substrate would enable the patterning to be used to more closely replicate biological scaffolds to create biomimetic tissues. (Slaughter, pg. 3307, Introduction).  Additionally, Lin et al. teach enhanced cell viability when using PEG hydrogels by encapsulating cells in pores.  
With respect to claim 2, Zhao et al. teach glass and silicon surfaces with a crosslinked PEG hydrogel network, (para, bridging pg. 1611-12).
With respect to claims 3 and 4, Slaughter teach PEG-PLL hydrogels useful as cell scaffolds. (pg. 3316, Table 1).
With respect to claim 5, it would have been obvious to include a protein that was absorbed to or reacted with additional constituents in the cell-patterned layer because Slaughter et al. teach that mimicking the native ECM function is key for cell growth and attachment in the hydrogel.  (4.3. Biocompatibility). As such, incorporating proteins that serve as ligands for cell attachment, metalloproteinase substrates or growth factors would have been a routine choice to create a patterned cellular layer that mimicked natural tissue.   
With respect to claim 6-8, the combination of the references teach a cell-permissive (top) portion and a non cell-permissive portion (bottom), that each layer is distinct, and that each layer can have a substantially consistent thickness.    
With respect to claims 9 and 10, both of these dependent limitations are product-by-process limitations – that is they recite a process which is undertaken to create the claimed product.  M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  With respect to claim 9, it is unclear what structure difference would result by having the hydrogel set without using UV radiation.  If there is a structural difference imparted by the process of not using UV light, it would have been obvious to employ techniques to set the hydrogel without using UV radiation and instead using blue light (as taught by Slaughter et al. - pg. 3324, “6.5 Photolithography”).  With respect to claim 10, it is unclear what structure difference would result in the product if the layers are devoid of bioinks.  If there is a structural difference imparted by the process of not using bioinks, it would have been obvious to have made the product without bioinks because, as taught by Slaughter et al. (pg. 3323, Fig. 8), there are various fabrication techniques for making hydrogels used in tissue models, with printing (using bioink) being only one of many.  Photolithography, as taught by Folch et al. (Figs. 3 & 4) is, for example, an alternative to printing.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Macromolecular Rapid Communications, 2016) in view of Folch et al. (Journal of Biomedical Materials Research, 2000), Lin et al. (Biomaterials, 2013) and Slaughter et al. (Advanced Materials, 2009, all references cited in IDS filed on May 14, 2021), as applied to claims 1-10 above and further in view of Albrecht et al. (Lab on a Chip, 2005).  

Zhao et al. in view of Folch et al., Lin et al. and Slaughter et al. do not teach an electrode patterned in the tissue model.
Albrecht et al. teach that living cell PEG-based hydrogel arrays can include a micropatterned surface electrode, which enables dielectrophoretic forces to localize single cells to microscale locations.  (Title, Abstract, Introduction, 4th para.).    
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Zhao et al. to incorporate the addition of an electrode patterned into the scaffold because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the addition of a patterned electrode to the scaffold taught by Zhao et al. would have led to predictable results with a reasonable expectation of success because scaffolds are routinely used as implants or to replicate tissue structures, such as organs, and as taught by Albrecht et al., precision placement of patterned electrodes in hydrogel systems provides accurate control over cell shape, organization and interactions. (“Introduction”, 4th para.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632